02/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA
                             DA 21-0639

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

RYAN BARKLEY,

          Defendant and Appellant.

                ORDER CONSOLIDATING CASES

     Upon consideration of the Appellant’s motion to consolidate cases

and amend the caption, having no objection from the State and with

good cause appearing,

     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that Cause Nos. DA 21-0239 and DA 22-0061 are hereby

consolidated for the purposes of appeal under Cause No. DA 21-0639

and captioned as above.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  February 16 2022